                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

JASON J. H.,                 )
                             )
         Plaintiff,          )
                             )
     v.                      )             Civil No. 1:17-cv-00344-LEW
                             )
SOCIAL SECURITY              )
ADMINISTRATION COMMISSIONER, )
                             )
         Defendant.          )

               ORDER AFFIRMING THE
    RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed November 4, 2018 (ECF No. 23), the Recommended Decision is

accepted.

      Accordingly, it is hereby ORDERED that the Commissioner’s decision

is AFFIRMED.

      SO ORDERED.


                                    /s/ Lance E. Walker
                                    LANCE E. WALKER
                                    UNITED STATES DISTRICT JUDGE

Dated this 26th day of November, 2018
